 



Exhibit 10.30 —
Transfer Agency Agreement
          This Agreement is made as of the 1st day of April, 2007 by and between
U.S. Global Accolade Funds, an unincorporated business trust organized under the
laws of the Commonwealth of Massachusetts, having its principal office and place
of business at 7900 Callaghan Road, San Antonio, Texas 78229 (hereinafter
referred to as the “Trust”), and United Shareholder Services, Inc., a Texas
corporation authorized to do business at 7900 Callaghan Road, San Antonio, Texas
78229 (hereinafter referred to as the “Transfer Agent”).
Witnesseth:
          That for and in consideration of the mutual promises hereinafter set
forth, the Trust on behalf of each Fund and the Transfer Agent agree as follows:

  1.   Definitions. Whenever used in this Agreement, the following words and
phrases, unless the context otherwise requires, shall have the following
meanings:

  (a)   “Authorized Person” includes the President, any Vice President, the
Secretary, Treasurer, the persons listed in Appendix A hereto, as such Appendix
may be amended from time to time, or any other person, whether or not the person
is an Officer or employee of the Trust, duly authorized to give Oral
Instructions and Written Instructions on behalf of the Trust as indicated in a
certification pursuant to Section 7(d) or 7(e) hereof as the Transfer Agent may
receive from time to time;     (b)   “By-Laws” means the By-Laws that are
currently effect for the Trust, as such may be amended from time to time.    
(c)   “Certificate” means any notice, instruction, or other instrument in
writing, authorized or required by this Agreement to be given to the Transfer
Agent, which the Transfer Agent actually receives and which any two Officers of
the Trust have signed on its behalf;     (d)   “Commission” has the meaning
given it in the 1940 Act;     (e)   “Custodian” refers to the custodian of all
of the securities and other moneys the Trust owns;     (f)   “Declaration of
Trust” means the Master Trust Agreement and Declaration of Trust of the Trust,
as it is amended from time to time;     (g)   “Fund” means each series of Shares
established and designated under or in accordance with the provisions of the
Declaration of Trust, as listed in Appendix D, which Appendix may be amended
from time to time;     (h)   “Officer” means the President, Vice President,
Secretary, and Treasurer;     (i)   “Oral Instructions” means instructions
orally communicated to and actually received by the Transfer Agent from an
Authorized Person or from a person the Transfer Agent reasonably believes to be
an Authorized Person;     (j)   “Prospectus” means the most current effective
prospectus relating to the particular Fund’s Shares under the Securities Act of
1933, as amended;

1



--------------------------------------------------------------------------------



 



  (k)   “Shares” refers to the transferable units of interest into which the
beneficial interest in the Trust or any Fund of the Trust (as the context may
require) shall be divided from time to time;     (l)   “Shareholder” means a
record owner of Shares;     (m)   “Trust” refers to the Massachusetts business
trust established under the Declaration of Trust;     (n)   “Trustees” or “Board
of Trustees” refers to the duly elected Trustees of the Trust;     (o)  
“Written Instruction” means a written communication the Transfer Agent actually
receives from an Authorized Person or from a person the Transfer Agent
reasonably believes to be an Authorized Person by telex or any other system
whereby the receiver of a communication is able to verify through codes or
otherwise with a reasonable degree of certainty the authenticity of the sender
of the communication; and     (p)   The “1940 Act” refers to the Investment
Company Act of 1940, as amended and the regulations thereunder.

  2.   Representation Of Transfer Agent. The Transfer Agent does hereby
represent and warrant to the Trust that (a) it is duly registered as a transfer
agent as provided in Section 17A(c) of the Securities Exchange Act of 1934, as
amended; (b) it is duly organized and existing and in good standing under the
laws of the state of Texas; (c) that it is empowered under applicable laws and
by its organizational documents and By-laws to enter into and perform this
agreement; that all necessary filings with the states will have been made and
will be current during the term of this Agreement; (d) no legal or
administrative proceedings have been instituted or threatened that would impair
the Transfer Agent’s ability to perform its duties and obligations under this
Agreement; (e) the various procedures and systems which the Transfer Agent has
implemented with regard to safekeeping of the blank checks, records, and other
data of the Trust from loss or damage attributable to fire, theft or any other
cause and the Transfer Agent’s records, data, equipment, facilities and other
property used in the performance of its obligations hereunder are reasonably
designed to ensure such safekeeping and the Transfer Agent will make such
changes thereto from time to time as are reasonably required for the secure
performance of its obligations hereunder; (f) it has adopted policies and
procedures that are reasonably designed to prevent violation of the federal
securities laws with respect to the services to be provided to the Funds under
this Agreement; and (g) this Agreement, when executed and delivered, will
constitute a legal, valid and binding obligation of the Transfer Agent,
enforceable against the Transfer Agent in accordance with its terms, subject to
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting the rights and remedies of creditors and secured parties.
    3.   Representations Of The Trust. The Trust represents to the Transfer
Agent that, as of the date hereof, all outstanding Shares are validly issued,
fully paid, and non-assessable by the Trust. The Trust may hereafter issue an
unlimited number of Shares of each Fund presently existing or hereafter created.
When Shares are hereafter issued in accordance with the terms of the Prospectus,
the Shares shall be validly issued, fully paid, and non-assessable by the Trust.
The Trust represents that it is validly existing under the laws of the
Commonwealth of Massachusetts; that it is empowered under applicable laws and by
its Declaration of Trust and By-laws to enter into and perform this Agreement;
that it is registered under the 1940 Act; that a registration statement on Form
N-1A has been filed and will be effective during the term of this Agreement;
that all necessary filings with the states (including all registration or filing
fees) will have been

2



--------------------------------------------------------------------------------



 



      made and will be current during the term of this Agreement; and that no
legal or administrative proceedings have been instituted or threatened that
would impair the Fund’s ability to perform its duties and obligations under this
Agreement.     4.   Appointment Of The Transfer Agent. The Trust hereby appoints
and constitutes the Transfer Agent as transfer agent for all of the Shares of
each Fund of the Trust in existence as of the date hereof, and as
shareholder-servicing agent for the Trust and the Transfer Agent accepts these
appointments and agrees to perform the duties in accordance with the terms of
the Agreement. In addition to the services and duties of the Transfer Agent, the
Transfer Agent agrees to perform all services usually and customarily performed
by a Transfer Agent, services incidental to the performance of the services
enumerated herein and such additional services as agreed upon by the Transfer
Agent and Trust in writing from time to time.     5.   Compensation.

  (a)   Each Fund will compensate the Transfer Agent for the services set forth
on Exhibit B rendered under this Agreement in accordance with the fees set forth
in the Fee Schedule annexed hereto and incorporated herein for the existing
Funds, except as provided in paragraph 5(e) of this Agreement. The Fee Schedule
may be amended upon mutual agreement of the parties and by executing a later
dated Fee Schedule. The Transfer Agent shall also be compensated for reasonable
and customary out-of-pocket disbursements (including, but not limited to,
telephone toll-free lines, call transfers, mailing, sorting and postage,
stationery, envelopes, development and programming, service/data conversion,
telecommunication charges and equipment maintenance, 22c-2 connectivity charges,
special reports, record retention, literature fulfillment kits, microfilm,
microfiche, proxies, proxy services, lost shareholder search, escheatment
services and reporting, disaster recovery charges, ACH fees, new and existing
shareholder database searches, Fed wire charges, NSCC charges, delivery charges,
and all other out-of-pocket expenses as are reasonably incurred by the Transfer
Agent in performing its duties hereunder. The Transfer Agent shall be entitled
to bill these expenses separately. No Fund shall be liable for any expenses,
debts, or obligations arising under this Agreement of any other Fund.     (b)  
The parties will agree upon the compensation for acting as Transfer Agent for
any Fund hereafter designated and established at the time that the Transfer
Agent commences serving as transfer agent for that Fund, and this Agreement
shall be reflected in a Fee Schedule for that Fund, dated and signed by an
authorized officer of each party, to be attached to this Agreement.     (c)  
Any compensation to be paid under this Agreement may be adjusted by attaching to
this Agreement a revised Fee Schedule, approved by the Board of Trustees and
dated and signed by an Officer of each party.     (d)   The Transfer Agent will
bill the Trust for each Fund as soon as practicable after the end of each
calendar month, and the billings will be detailed in accordance with the Fee
Schedule for each Fund. The Trust promptly will pay the amount of the bill to
the Transfer Agent. If fees begin to accrue in the middle of a month or if this
Agreement terminates before the end of any month, all fees for the period from
that date to the end of that month or from the beginning of that month to the
date of termination, as the case may be, shall be prorated according to the
proportion that the period bears to the full month in which the effectiveness or
termination occurs. Upon the termination of this Agreement with respect to a
Fund, the Fund shall pay to the Transfer Agent such compensation as shall be
payable prior to the effective date of termination.

3



--------------------------------------------------------------------------------



 



    (e)   If this Agreement is terminated by the Trust, the Trust shall be
responsible for all reasonable and customary out-of-pocket expenses or costs
associated with the movement of records and materials to the successor transfer
agent and providing assistance to any successor person in the establishment of
the accounts and records necessary to carry out the successor’s
responsibilities. Additionally, the Transfer Agent reserves the right to charge
for any other reasonable and customary expenses associated with such
termination.

  6.   Documents. In connection with the appointment of the Transfer Agent, the
Trust shall, on or before the date this Agreement goes into effect, provide
copies of the following documents to the Transfer Agent:

  (a)   A copy of the Declaration of Trust as then in effect;     (b)   A copy
of the By-laws of the Trust, as then in effect;     (c)   A copy of the
resolution of the Trustees authorizing this Agreement;     (d)   If applicable,
a specimen of the certificate for Shares of each Fund of the Trust in the form
the Trustees approved, with a certificate of the Secretary of the Trust as to
this approval;     (e)   All account application forms and other documents
relating to Shareholder accounts or relating to any plan, program or service the
Trust offers;     (f)   If applicable, a list of Shareholders of the existing
Funds with the name, address, and tax identification number of each Shareholder,
and the number of Shares of the existing Funds each Shareholder holds,
certificate numbers and denominations (if any certificates have been issued),
lists of any accounts against which stops have been placed, together with the
reasons for the stops, and the number of Shares the Funds redeemed; and     (g)
  A copy of the opinion of counsel for the Trust on the validity of the Shares
and the status of the shares under the Securities Act of 1933, amended.

  7.   Further Documentation. The Trust will also furnish to the Transfer Agent
from time to time the following documents, and shall promptly furnish the
Transfer Agent with all amendments of or supplements to the following:

  (a)   Each resolution of the Trustees authorizing the original issue of Shares
or establishing a new Fund;     (b)   Each Registration Statement filed with the
Commission, and all amendments and orders pertaining to the Registration
Statement, in effect for the sale of Shares of the Trust;     (c)   A copy of
each amendment to the Declaration of Trust by the By-laws of the Trust;     (d)
  Copies of each vote of the Trustees designating Authorized Persons to give
instructions to the Transfer Agent;     (e)   Certificates as to any change in
an Officer or Trustee of the Trust;     (f)   Specimens of all new certificates
for Shares, accompanied by the Trustees’ resolutions approving these forms;

4



--------------------------------------------------------------------------------



 



  (g)   Any relevant procedures adopted by the Trust with respect to the Funds;
and     (h)   Any other certificates, documents, or opinions as the Transfer
Agent and the Trust may mutually deem necessary or appropriate for the Transfer
Agent in the proper performance of its duties.

  8.   Duties Of The Transfer Agent.

  (a)   The Transfer Agent shall be responsible for administering and/or
performing transfer agent functions, for acting as service agent in connection
with dividend and distribution functions, and for performing shareholder account
administrative agent functions in connection with the issuance, transfer, and
redemption or repurchase (including coordination with the Custodian) of the
Trust’s Shares. The details of the operating standards and procedures to be
followed shall be determined from time to time as the Transfer Agent and the
Trust agree.     (b)   The Board of Trustees has, in connection with its review
of each service providers policies and procedures under Rule 38a-1 under the
1940 Act, has reviewed a summary of the Transfer Agent’s policies and procedures
(collectively, the “Procedures”). Further, in connection with this review, the
Board has determined that the Procedures are reasonably designed to prevent
violation of the federal securities laws. It is contemplated that these
Procedures will be amended from time to time by the parties as additional
regulations are adopted and/or regulatory guidance is provided relating to the
Trust’s responsibilities.     (c)   The Transfer Agent will provide the services
listed in Appendix B and Appendix C subject to the control, direction, and
supervision of the Board of Trustees and its designated agents and in compliance
with the purchase, sale, and exchange provisions of the Trust’s prospectus and
statement of additional information as in effect from time to time.     (d)  
The Trust hereby delegates to the Transfer Agent and the Transfer Agent accepts
such delegation of the implementation and operation of the Trust’s anti-money
laundering (“AML”) compliance program. The Transfer Agent will carryout the
Trust’s AML Compliance Program in accordance with the Trust’s International
Money Laundering Abatement and Anti-Terrorist Financing Act of 2001 Policies and
Procedures and Customer Identification Program, as such policies and procedures
may be amended from time to time by the Board of Trustees. Except with respect
to the Transfer Agent’s duties as set forth in Appendix C and except as
otherwise specifically provided herein, the Trust assumes all responsibility for
ensuring that the Trust complies with all applicable requirements of the
Securities Act, the 1940 Act, the USA PATRIOT Act of 2001 (“USA PATRIOT Act”)
and any other laws, rules and regulations of governmental authorities with
jurisdiction over the Trust.     (e)   The Transfer Agent shall record the
issuance of shares pursuant to Rule 17Ad-10(e) of the 1934 Act and maintain a
record of the total number of Shares of each Fund which are authorized, based
upon data the Trust provides to it, and issued and outstanding. The Transfer
Agent shall provide the Trust and its agent for preparing and making “blue sky”
filings with the states on a regular basis with the total number of Shares of
each Fund which are authorized and issued and outstanding and shall have no
obligation, when recording the issuance of Shares, to monitor the issuance of
such Shares or to take cognizance of any laws relating to the issue or sale of
such Shares, which functions shall be the sole responsibility of the Trust.

5



--------------------------------------------------------------------------------



 



  (f)   The Transfer Agent shall create and maintain all records required by
applicable laws, rules, and regulations, including but not limited to records
required by Section 31(a) of the 1940 Act and the rules thereunder, as they may
be amended from time to time, pertaining to the various functions the Transfer
Agent performs and which are not otherwise created and maintained by another
party pursuant to contract with the Trust. All such records shall be the
property of the Trust at all times and shall be available for its inspection and
use. When applicable, the Transfer Agent shall maintain these records for the
periods and in the places required by Rule 31a-2 under the 1940 Act. The
retention of such records shall be at the expense of the Trust. The Transfer
Agent shall make available during regular business hours all record and other
data created and maintained pursuant to this Agreement for the reasonable audit
and inspection by the Trust, any person the Trust retains, or any regulatory
agency having authority over the Trust at reasonable times.     (g)   In
addition to the duties set forth herein or as otherwise listed in Appendix B and
Appendix C, the Transfer Agent shall perform other duties and functions and
shall be paid for these services as the Transfer Agent and the Trust may from
time to time agree in writing.

  9.   Responsibilities Retained by the Trust. The Trust has and retains primary
responsibility for all compliance matters relating to the Fund, including, but
not limited to, compliance with the 1940 Act, the Internal Revenue Code of 1986,
the Sarbanes-Oxley Act of 2002, the USA Patriot Act, including suspicious
activity reporting, OFAC reporting, Rule 22c-2 under the 1940 Act, and the
policies and limitations of the Fund relating to its portfolio investments as
set forth in its Prospectus and Statement of Additional Information. Transfer
Agent’s services hereunder shall not relieve the Trust of its responsibilities
for assuring such compliance or the Board of Trustee’s oversight responsibility
with respect thereto.     10.   Lost Shareholder Due Diligence Searches and
Servicing. The Trust hereby acknowledges that the Transfer Agent may, at its
discretion, perform searches using an outside vendor database, or arrange with
outside vendors to conduct lost shareholder searches, as and to the extent
required by Rule 17Ad-17 under the Securities Exchange Act of 1934, as amended.
Outside vendor costs associated with such searches which will be passed through
to the Trust as an out-of-pocket expense. If the Transfer Agent conducts the
search, the Transfer Agent will charge for its services per the Fee Schedule, in
addition to the outside vendor costs associated with such searches which will be
passed through to the Trust as an out-of-pocket expense.         If a
shareholder remains lost and the shareholder’s account is unresolved after
completion of the mandatory Rule 17Ad-17 search, the Trust hereby authorizes a
vendor to enter, at its discretion, into fee sharing arrangements with the lost
shareholder (or such lost shareholder’s representative or executor) to conduct a
more in-depth search in order to locate the lost shareholder before the
shareholder’s assets escheat to the applicable state. The Trust hereby
acknowledges that the Transfer Agent is not a party to these arrangements and
does not receive any revenue sharing or other fees relating to these
arrangements. Furthermore, the Trust hereby acknowledges that vendor may receive
up to 35% of the lost shareholder’s assets as compensation for its efforts in
locating the lost shareholder.

  11.   Escheatment of Lost Shareholder Accounts. The Trust hereby acknowledges
that the Transfer Agent may, at its discretion, perform escheatment services
using outside vendor services, or arrange with outside vendors to perform
escheatment services as and to the extent required by applicable state law.
Outside vendor costs associated with such services will be passed through to the
Trust as an out-of-pocket expense. If the Transfer Agent provides the
escheatment services, the Transfer Agent will charge for its services per the
Fee Schedule, in

6



--------------------------------------------------------------------------------



 



      addition to the outside vendor costs associated with such services which
will be passed through to the Trust as an out-of-pocket expense.     12.   Right
To Seek Assurances. The Transfer Agent reserves the right to refuse to transfer
or redeem Shares until it is satisfied that the requested transfer or redemption
is legally authorized, and it shall incur no liability for the refusal, in good
faith, to make transfers or redemptions that the Transfer Agent, in its
judgment, deems improper or unauthorized, or until it is satisfied that there is
no basis for any claim adverse to the transfer or redemption. The Transfer Agent
may, in effecting transfers, rely upon the provisions of the Uniform Act for the
Simplification of Fiduciary Security Transfers or the Uniform Commercial Code,
as these may be amended from time to time, which in the opinion of legal counsel
for the Trust or of its own legal counsel, protect it in not requiring certain
documents in connection with the transfer or redemption of Shares of any Fund.
The Trust shall indemnify the Transfer Agent for any act it does or omits to do
in reliance upon these laws or opinions of counsel of the Trust or its own
counsel.     13.   Reliance By Transfer Agent; Instructions.

  (a)   The Transfer Agent shall be protected in acting upon any paper or
document it believes to be genuine and to have been signed by an Authorized
Person and shall not be held to have any notice of any change of authority of
any person until receipt of written certification thereof from the Trust. It
shall also be protected in processing Share certificates that it reasonably
believes to bear the proper manual or facsimile signatures.     (b)   At any
time, the Transfer Agent may apply to any Authorized Person of the Trust for
Written Instructions, and at the expense of the Trust, may seek advice from
legal counsel for the Trust or its own legal counsel, for any matter arising in
connection with this Agreement, and it shall not be liable for any action it
takes or does not take or suffers in good faith in accordance with these Written
Instructions or with the opinion of counsel. In addition, the Transfer Agent,
its officers, agents, or employees shall accept instructions or requests from
any person representing or acting on behalf of the Trust only if the Transfer
Agent, its officers, agents, or employees knows the representative to be an
Authorized Person. The Transfer Agent shall have no duty or obligation to
inquire into, nor shall the Transfer Agent be responsible for, the legality of
any act it does upon the request or direction of Authorized Persons of the
Trust.     (c)   Notwithstanding any of the foregoing provisions of this
Agreement, the Transfer Agent shall be under no duty or obligation to inquire
into, and shall not be liable for: (i) the legality of the issue or sale of any
Shares of the Trust, or the sufficiency of the amount to be received therefore;
(ii) the legality of the redemption of any Shares of the Trust, or the propriety
of the amount to be paid therefore; (iii) the legality of the Trust’s
declaration of any dividend, or the legality of the issue of any Shares of the
Trust in payment of any stock dividend; or (iv) the legality of any
recapitalization or readjustment of the Shares of the Trust.

  14.   Standard Of Care And Indemnification. The Transfer Agent shall not be
responsible for, and the Trust shall indemnify and hold the Transfer Agent
harmless from and against, any and all losses, damages, costs, charges,
reasonable counsel fees (including the defense of any law suit in which the
Transfer Agent or affiliate is a named party), payments, expenses and liability
arising out of or attributable to:

  (a)   All actions of the Transfer Agent or its agents or subcontractors
required to be taken pursuant to this Agreement, provided that such actions are
taken in good faith and without negligence, reckless disregard or willful
misconduct;

7



--------------------------------------------------------------------------------



 



  (b)   The lack of good faith, negligence or willful misconduct of the Trust;  
  (c)   The reliance upon, and any subsequent use of or action taken or omitted,
by the Transfer Agent, or its agents or subcontractors on: (i) any information,
records, documents, data, stock certificates or services, which are received by
the Transfer Agent or its agents or subcontractors by machine readable input,
facsimile, CRT data entry, electronic instructions or other similar means
authorized by the Trust, and which have been prepared, maintained or performed
by the Trust or any other person or firm on behalf of the Trust; (ii) any
instructions or requests of the Trust or any of its officers; (iii) any
instructions or opinions of legal counsel to the Trust with respect to any
matter arising in connection with the services to be performed by the Transfer
Agent under this Agreement which are provided to the Transfer Agent after
consultation with such legal counsel; or (iv) any paper or document, reasonably
believed to be genuine, authentic, or signed by the proper person or persons;  
  (d)   The offer or sale of Shares in violation of federal or state securities
laws or regulations requiring that such Shares be registered or in violation of
any stop order or other determination or ruling by any federal or any state
agency with respect to the offer or sale of such Shares;     (e)   The
processing of any checks or wires, including without limitation for deposit into
the Trust’s demand deposit account maintained by the Transfer Agent; or     (f)
  The breach of any representation or warranty set forth in Section 3 above.

The Trust shall not be responsible for, and the Transfer Agent shall indemnify
and hold the Trust, its Board, officers, employees and agents, harmless from and
against any losses, damages, costs, charges, reasonable counsel fees, payments,
expenses and liability arising directly out of or attributable to any action or
failure of the Transfer Agent to act as a result of the Transfer Agent’s lack of
good faith, negligence or willful misconduct in the performance of its services
hereunder or the breach of any representation or warranty set forth in Section 2
above.
In order that the indemnification provisions contained in this Section 11 shall
apply, upon the assertion of an indemnification claim, the party seeking the
indemnification shall promptly notify the other party of such assertion, and
shall keep the other party advised with respect to all developments concerning
such claim. The Trust shall have the option to participate with the Transfer
Agent in the defense of such claim or to defend against said claim in its own
name or that of the Transfer Agent. The party seeking indemnification shall in
no case confess any claim or make any compromise in any case in which the other
party may be required to indemnify it except with the indemnifying party’s
written consent, which consent shall not be unreasonably withheld.
Notwithstanding the above, the Transfer Agent reserves the right to reprocess
and correct administrative errors at its own expense.

  15.   Taxes. The Transfer Agent shall not be liable for any taxes, assessments
or governmental charges that may be levied or assessed on any basis whatsoever
in connection with the Trust or any shareholder or any purchase of shares,
excluding taxes assessed against the Transfer Agent for compensation received by
it under this Agreement.     16.   Data Necessary to Perform Services. Trust or
its agent shall furnish to Transfer Agent the data necessary to perform the
services described herein at such times and in such form as mutually agreed upon
by the parties.

8



--------------------------------------------------------------------------------



 



  17.   Consequential Damages. No party to this Agreement shall be liable to the
other party for special, indirect or consequential damages under any provision
of this Agreement or for any special, indirect or consequential damages arising
out of any act or failure to act hereunder.     18.   Proprietary Information;
Confidentiality. The Trust acknowledges that the databases, computer programs,
screen formats, report formats, interactive design techniques, and documentation
manuals maintained by the Transfer Agent on databases under the control and
ownership of the Transfer Agent or a third party constitute copyrighted, trade
secret, or other proprietary information (collectively, “Proprietary
Information”) of substantial value to the Transfer Agent or the third party. The
Trust agrees to treat all Proprietary Information as proprietary to the Transfer
Agent and further agrees that it shall not divulge any Proprietary Information
to any person or organization except as may be provided under this Agreement.  
      The Transfer Agent acknowledges that the shareholder lists and all
information related to shareholders of the Funds that is furnished to the
Transfer Agent by the Funds or a shareholder in connection with this Agreement
shall constitute proprietary information of substantial value to the Fund. The
Transfer Agent agrees on behalf of itself and its employees to treat
confidentially all records and other information relative to the Trust and its
shareholders received by the Transfer Agent in connection with this Agreement,
including any non-public personal information as defined by Regulation S-P, and
that it shall not use or disclose any such information except for the purpose of
carrying out the terms of this Agreement; provided, however, that the Transfer
Agent may disclose such information as required by law or in connection with any
requested disclosure to a regulatory authority with appropriate jurisdiction
after prior notification to, and approval of the Trust.         Upon termination
of this Agreement, each party shall return to the other party all copies of
confidential or Proprietary Information received from such other party
hereunder, other than materials or information required to be retained by such
party under applicable laws or regulations. Each party hereby agrees to dispose
of any “consumer report information,” as such term is defined in Regulation S-P.
    19.   Affiliation Between Trust And Transfer Agent. It is understood that
the Trustees, officers, employees, agents, and Shareholders of the Trust are or
may be interested in the Transfer Agent as directors, officers, employees,
agents, stockholders, or otherwise, and that the directors, officers, employees,
agents, or stockholders of the Transfer Agent may be interested in the Trust as
Trustees, officers, employees, agents, Shareholders, or otherwise. The fact that
the officers, Trustees, employees, agents, or Shareholders of the Trust are or
may be affiliated persons (as defined in the 1940 Act) of the Transfer Agent
shall not affect the validity of this Agreement.     20.   Limitation Of
Liability Of Trustees. The Transfer Agent acknowledges that the Funds’
obligations hereunder are binding only on the assets and property belonging to
the Funds. It is expressly agreed that obligations of the Trust hereunder shall
not be binding upon any Trustee, Shareholder, nominees, officers, agents, or
employees of the Trust, personally, but bind only the assets and property of the
Trust, as provided in the Declaration of Trust. The execution and delivery of
this Agreement have been authorized by the Trustees and signed by an authorized
officer of the Trust, acting as such, and neither this authorization nor this
execution and delivery shall be deemed to have been made by any of them
individually or to impose any liability on any of them personally, but shall
bind only the assets and property of the Trust as provided in the Declaration of
Trust.

9



--------------------------------------------------------------------------------



 



  21.   Services Not Exclusive. The services of the Transfer Agent rendered to
the Trust hereunder are not to be deemed to be exclusive. The Transfer Agent is
free to render such services to others and to have other businesses and
interests.     22.   Term.

  (a)   This Agreement shall become effective on the date hereof (the “Effective
Date”) and shall continue so long as the continuance is specifically approved at
least annually by either a majority of the Trustees or the vote of a majority of
the outstanding voting securities (as defined in the 1940 Act).         Any
approval of this Agreement by the holders of a majority of the outstanding
shares (as defined in the 1940 Act) of any Fund shall be effective to continue
this Agreement for any Fund notwithstanding: (i) that this Agreement has not
been approved by the holders of a majority of the outstanding shares of any
other Fund affected thereby, and (ii) that this Agreement has not been approved
by the vote of a majority of the outstanding shares of the Trust, unless this
approval shall be required by any other applicable law or otherwise.     (b)  
This Agreement may be terminated at any time without payment of any penalty by
vote of the Trustees of the Trust or by the Transfer Agent on sixty (60) day
written notice to the other party. In the event the Trust gives notice, notice
shall be accompanied by a resolution of the Board of Trustees, certified by the
Secretary, electing to terminate this Agreement and designating a successor
transfer agent.

  23.   Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto and supersedes all prior agreements, understandings
and arrangements with respect to the subject matter hereof.     24.   Amendment.
This Agreement may not be amended or modified in any manner except by a written
agreement executed by both parties with the formality of this Agreement and
authorized or approved by a resolution of the Board of Trustees.     25.  
Subcontracting. The Trust agrees that the Transfer Agent may, in its discretion,
subcontract for certain of the services to be provided hereunder. The Transfer
Agent shall be liable for the actions taken by its agents as if they were
performed by the Transfer Agent.     26.   Security. The Transfer Agent
represents and warrants that, to the best of its knowledge, the various
procedures and systems which the Transfer Agent has implemented for safeguarding
from loss or damage attributable to fire, theft, or any other cause (including
provision for twenty-four hours a day restricted access) the Trust’s blank
checks, records, and other data and the Transfer Agent’s records, data,
equipment, facilities, and other property used in the performance of its
obligations hereunder are adequate and that it will make changes therein from
time to time as in its judgment are required for the secure performance of its
obligations hereunder. The parties shall periodically review these systems and
procedures.     27.   Additional Funds. In the event that the Board of Trustees
establishes one or more series of Shares, in addition to those listed on the
attached Appendix A, with respect to which it desires to have the Transfer Agent
render services as transfer agent under the terms hereof, it shall so notify the
Transfer Agent and such series of Shares shall become a Fund hereunder upon an
amendment to Appendix D hereto. In the event that new affiliated funds and their
portfolios become parties to this Agreement, the fees and expenses set forth on
Exhibit B shall apply to such funds for their applicable initial term or renewal
term, provided that the requirements of such funds and

10



--------------------------------------------------------------------------------



 



      portfolios are generally consistent with the services then being provided
by the Transfer Agent under this Agreement to the Fund.     28.   Force Majeure.
In the event either party is unable to perform its obligations under the terms
of this Agreement because of acts of God, acts of war or terrorism, strikes,
equipment or transmission failure or damage reasonably beyond its control, or
other causes reasonably beyond its control, such party shall not be liable for
damages to the other for any damages resulting from such failure to perform or
otherwise from such causes; provided, however, that this provision shall not
imply that the Transfer Agent is excused from maintaining reasonable business
continuity plans to address potential service outages.         In the event of a
mechanical breakdown or failure of communication or power supplies beyond its
control, the Transfer Agent shall take all reasonable steps to minimize service
interruptions for any period that such interruption continues. Transfer Agent
will make every reasonable effort to restore any lost or damaged data and
correct any errors resulting from such a breakdown. Transfer Agent agrees that
it shall, at all times, have reasonable contingency plans with appropriate
parties, making reasonable provision for emergency use of electrical data
processing equipment to the extent appropriate equipment is available.
Representatives of the Trust shall be entitled to inspect Transfer Agent’s
premises and operating capabilities at any time during regular business hours of
Transfer Agent, upon reasonable notice to Transfer Agent. Moreover, Transfer
Agent shall provide the Trust, at such times as the Trust may reasonably
require, copies of reports rendered by independent accountants on the internal
controls and procedures of Transfer Agent relating to the services provided by
Transfer Agent under this Agreement.         The Trust shall be responsible for
all costs and expenses due to events that require the Transfer Agent to invoke
emergency contingency plans due to mechanical breakdowns, failure of
communication or power supplies beyond its reasonable control, or other events
beyond its reasonable control where the Transfer Agent cannot perform its duties
as defined in this Agreement. This includes, but is not limited to, use of
appropriate parties to perform those customary Transfer Agent services and
duties defined herein, including but not limited to out of pocket expenses. The
Trustees authorize the Transfer Agent to, on behalf of the Trust, contract with
appropriate parties to provide such duties and services. The Trust acknowledges
that the costs and expenses may be higher or lower than the Trust or Fund
current costs and expenses under the terms of this Agreement.     29.   Notices.
Any notice or other instrument in writing, authorized or required by this
Agreement to be given to the Trust or the Transfer Agent, shall be sufficiently
given if addressed to that party and mailed or delivered to it at its office set
forth below or at another place as it may from time to time designate in
writing.

         
 
  To the Trust:   To the Transfer Agent:
 
  U.S. Global Accolade Funds   United Shareholder Services, Inc.
 
  7900 Callaghan Road   7900 Callaghan Road
 
  San Antonio, Texas 78229   San Antonio, Texas 78229
 
  Attention: President   Attention: President

  30.   Assignment; Third Party Beneficiaries. Neither party may assign this
Agreement nor any rights or obligations hereunder without the written consent of
the other party. Any attempt to do so in violation of this provision shall be
void. Unless specifically stated to the contrary in any written consent to an
assignment, no assignment will release or discharge the assignor from any duty
or responsibility under this Agreement. For avoidance of doubt, a transaction
involving a merger or sale of substantially all of the assets of a Fund shall
not require the written consent of

11



--------------------------------------------------------------------------------



 



      the Transfer Agent. Except as explicitly stated elsewhere in this
Agreement, nothing under this Agreement shall be construed to give any rights or
benefits in this Agreement to anyone other than the Transfer agent and the Fund,
and the duties and responsibilities undertaken pursuant to this Agreement shall
be for the sole and exclusive benefit of the Transfer Agent and the Fund. This
Agreement shall inure to the benefit of and be binding upon the parties and
their permitted successors and assigns.     31.   Governing Law. This Agreement
shall be construed in accordance with the laws of the State of Texas.     32.  
Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original; but the
counterparts shall, together, constitute only one instrument.     33.  
Severability. If any term or condition of this Agreement shall be invalid or
unenforceable to any extent or in any application, then the remainder of this
Agreement (including the term or condition to the extent possible) shall not be
affected thereby, and each and every term and condition of this Agreement shall
be valid and enforceable to the fullest extent and in the broadest application
permitted by law.     34.   Waiver. The failure of a party to insist upon strict
adherence to any term of this Agreement on any occasion shall not be considered
a waiver nor shall it deprive the party of the right thereafter to insist upon
strict adherence to that term or any term of this Agreement. Any waiver must be
in writing signed by the waiving party.     35.   Headings. All Section headings
contained in this Agreement are for convenience of reference only, do not form a
part of this Agreement and will not affect in any way the meaning or
interpretation of this Agreement. Words used herein, regardless of the number
and gender specifically used, will be deemed and construed to include any other
number, singular or plural, and any other gender, masculine, feminine, or
neuter, as the contract requires.

12



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have caused this Agreement to be
executed by their respective officers thereunder duly authorized and their
respective seals to be hereunto affixed, as of the day and year first above
written.

                                          U.S. Global Accolade Funds    
 
                        Attest:                    
By:
  /s/ Martha Kay Kimsey           By:   /s/ Frank E. Holmes                    
                          Frank E. Holmes                         President and
Chief Executive Officer    
 
                        SEAL                                     United
Shareholder Services, Inc.    
 
                        Attest:                    
By:
  /s/ Martha Kay Kimsey           By:   /s/ Shannon F. Neill                    
                          Shannon F. Neill                         President    
 
                        SEAL                    

13



--------------------------------------------------------------------------------



 



Fee Schedule
to the
Transfer Agency and Services Agreement
between
U.S. Global Accolade Funds (the “Trust”) and
United Shareholder Services, Inc. (the “Transfer Agent”)
Dated as of April 1, 2007
Annual Fee
$15.00 per open account — Equity
$15.00 per open account — Income
$21.00 per open account — Money Market
$2.50 per closed account
$10,000 per fund/year
$13,500 per fund complex — email services

     
Activity Charges
   
Shareholder & Intermediary Servicing Transactions
  2.00 / 1st 25,000; $0.75 thereafter
Correspondence or email
  $4.00 / item
Shareholder Telephone Calls
  $2.50 / call
Telephone System
  $0.35 / call received
Lost Shareholder Searches
  $6.00 / account
Escheatment Filings
  (included in lost shareholder costs)
ACH Shareholder Services
   
$125.00 month per fund
   
$0.50 per ACH or IDR (Check Imaging) per item
   
 
    Physical Certificate Processing — Services to handle processing of physical
certified shares for a fund family.
Set up
  $750 per fund group
Certificate Transaction
  $10.00 each
 
   
Mailing Operations
   
Materials Warehousing
  — Monthly Base Fee$1,200.00
Operations Base Fee
  — Monthly Base Fee$3,900.00
Handling Charges
   
Daily, Monthly, Quarterly Statements
  $0.08 per mailed package
Tax Forms
  $0.08 per mailed package
Other Required Regulatory Mailings
  $0.08 per mailed package
Printing
  $0.21 per image
New Account Kits (prospectus, etc.)
  $3.00 per mailed package
 
   
Non-NSCC Accounts
   
Anti-Money Laundering
   
Base Fee
   

14



--------------------------------------------------------------------------------



 



     
0 — 999 accounts
  $1,000 per fund, per year
1,000 — 4,999 accounts
  $2,000 per fund, per year
5,000 — 9,999 accounts
  $3,500 per fund, per year
10,000 — + accounts
  $6,500 per fund, per year
Name Search
  $1.00 per legal owner
Name Search
  $1.00 per authorized trader
 
   
NSCC Account Monitoring Charges
   
Redemption Fee
  $2.00 per account, per year
Excessive Trader
  $2.00 per account, per year
 
   
Out-of-Pocket Expenses, including but not limited to:
   
Telephone — toll free lines
   
Telephone — long distance calls
   
Retention of records
   
Postage
   
Microfilm/fiche/CD/other electronic media records
   
Programming/enhancements
   
Special reports
   
Disaster recovery site — including equipment, hardware, and other customary
items
Stationery/envelopes
   
Confirmations
   
Monthly statements
   
Quarterly statements
   
Annual statements
   
Transcripts
   
NSCC charges
   
Proxies
   
Freight
   
Computer, printer, devices hardware/configuration and maintenance contracts,
Telecommunications hardware/configuration and maintenance contracts
Network hardware/configuration and maintenance contracts
   
Data warehousing, access, security, storage, recording, retrieval, reproduction
Support, consulting, management
   
Regulatory searches — OFAC, FinCEN, etc.
   
 
    All other out-of-pocket expenses incurred on the Fund’s behalf, in addition
to the following:
 
    These fees are subject to change as determined by the provider.
 
   
TA2000
   
 
         Short-Term Trader — Software application used to track and/or assess
transaction (redemption) fees determined to be short-term trades.

15



--------------------------------------------------------------------------------



 



     
90 days or less
  $0.08 per open account
91 — 180 days
  $0.14 per open account
181 — 270 days
  $0.20 per open account
 
    Excessive Trader — Software application used to track the number of trades
(exchanges or redemptions) that meet fund criteria.
Set up per fund
  $1,500
Per account, per year
  $0.12
 
    Disaster Recovery Fee — This fee supports four-hour recovery and is a
pro-rata portion of the service provider cost for the service.
Per open account, per year
  $0.20
 
    NSCC Communication Charge — This fee is pro-rata portion of service to
support circuits and equipment to connect to the DTCC, and maintenance and
support of the NSCC interfaces.
Per CUSIP, per month
  $100.00
 
    Average Cost Tracking — This fee allows the system to track shareholder
financial transactions and provide average cost basis information.
Per account, per year
  $0.25
 
    Average Cost Holding Period Identification — This fee is based on the
history records kept, see Average Cost Tracking.
Per thousand history records
  $3.50

16



--------------------------------------------------------------------------------



 



      Web Site
Out-of-Pocket Charges

 
    These fees are subject to change as determined by the provider.
 
    Fan Web Services — These fees provide shareholders access to accounts via
the internet.
 
   
Set up Fees
   
Initial Web Site
  N/A already established
Each Additional Web Site
  $5,000
Each Plan Sponsor Web Site
  $10,000
 
   
Monthly Base Access and Support Charge
  $3,000 per month
Transaction Fees
   
Inquiry
  $0.15 per event
Maintenance
  $0.25 per event
Financial
  $0.50 per event

Data Processing & Telecommunication
Out-of-Pocket Charges
Support of electronic communications such as: data processing, data and voice
recordings, data warehousing, data security, data access, data feeds, data
recovery, statement and tax data, email, voicemail, printers, hardware,
software, maintenance, support, consulting, storage, and lease or license fees
of said charges, and etc.
     For example:
3rd party data feeds; web feeds; data processing and communications equipment,
software, and maintenance, communication circuits, telephone lines, modems, etc.
(including hardware, software, maintenance, management, support, etc.); Desktops
(PC),Servers, Printers, Scanners, and Other Devices, Etc. (including hardware,
software, maintenance, management, support, etc.); and Data Warehousing, Data
Security, Data Access, Recording Devices, Email, Voice, devices, etc.)
     Billed at cost.

17



--------------------------------------------------------------------------------



 



Computer/Technical Personnel
Out-of-Pocket Charges
     These fees are subject to change.

     
Computer/Technical Personnel
   
Business Analyst Tester
   
Dedicated
  $102,000 per year
Hourly
  $81.00 per hour
 
   
COBOL Programmer
   
Dedicated
  $163,000 per year
Hourly
  $135.00 per hour
 
   
Workstation Programmer
   
Dedicated
  $199,000 per year
Hourly
  $163.00 per hour
 
   
Web Programmer
   
Dedicated
  $235,000 per year
Hourly
  $194.00 per hour
 
   
Other Technical
  Billed as incurred

NSCC
Out-of-Pocket Charges
     These fees are subject to change.

     
 NSCC Interfaces
   
 Set Up
   
Fund/SERV, Networking
  N/A already established
ACATS, Exchanges *
  $5,000 set-up (one time)
DCCS, TORA Commission Settlement *
  $5,000 set-up (one time)
* 3rd party estimate
   
Processing Fee Types, for example
   
Fund/SERV
  Determined by the DTCC
Networking
  Determined by the DTCC
CPU Access
  Determined by the DTCC
Fund/SERV Transactions
  Determined by the DTCC
Networking — per item
  Determined by the DTCC
Additional as Determined by the DTCC
      Mutual Fund Services
Out-of-Pocket Expense Items

Forms Costs
   
Statement Paper
  At cost
#9, #10 Envelopes
  At cost
Check/Statement Paper
  At cost
Certificate
  At cost

18



--------------------------------------------------------------------------------



 



     
Fulfillment Envelope
  At cost
Presort
  At cost
Printing & Mail Costs
   
Postage
  At cost
Statement, Images
  At cost

19



--------------------------------------------------------------------------------



 



APPENDIX A
to the
Transfer Agency and Services Agreement
between
U.S. Global Accolade Funds (the “Trust”) and
United Shareholder Services, Inc. (the “Transfer Agent”)
Dated as of April 1, 2007
Authorized Persons
          I, Frank E. Holmes, President, and I, Susan B. McGee, Secretary, of
U.S. Global Accolade Funds, a Massachusetts business trust (the “Trust”), do
hereby certify that:
          The Board of Trustees of the Trust has duly authorized the following
individuals in conformity with the Trust’s Declaration of Trust and By-Laws to
give Oral Instructions and Written Instructions on behalf of the Trust, and the
signatures set forth opposite their respective names are their true and correct
signatures:

          Name   Position   Signature
 
       
Frank E. Holmes
  President
Chief Executive Officer   /s/ Frank E. Holmes
 
       
Susan B. McGee
  Executive Vice President
Secretary   /s/ Susan B. McGee
 
       

A-1



--------------------------------------------------------------------------------



 



APPENDIX B
to the
Transfer Agency and Services Agreement
between
U.S. Global Accolade Funds (the “Trust”) and
United Shareholder Services, Inc. (the “Transfer Agent”)
Dated as of April 1, 2007
Duties of the Transfer Agent

      The following is a general description of the transfer agency services the
Transfer Agent shall provide to each Fund.     A.   Shareholder Record Keeping.
Maintain shareholder and stock transfer records as required by the rules of the
Securities and Exchange Commission, including records for each shareholder
showing: (i) name, address, appropriate tax certification, and tax identifying
number; (ii) number of shares of each Fund, portfolio, or class;
(iii) historical information including, but not limited to, dividends paid, date
and price of all transactions including individual purchases and redemptions,
based upon appropriate supporting documents; (iv) any capital gain or dividend
reinvestment order, application, specific address, payment and processing
instructions and correspondence relating to the current maintenance of the
account; (v) any stop or restraining order placed against a Shareholder’s
account; (vi) certificate numbers, denominations, and the name of the holder of
record for any Shareholders holding certificates; (vii) any information required
in order for the Transfer Agent to perform the calculations this Agreement
contemplates or requires; and (viii) any other information and data as
applicable law may require.     B.   Share Issuance. Record the issuance of
Shares of each Fund. Except as specifically agreed in writing between the
Transfer Agent and the Trust, the Transfer Agent shall have no obligation when
countersigning and issuing and/or crediting Shares to take cognizance of any
other laws relating to the issue and sale of Shares except insofar as policies
and procedures of the Stock Transfer Association recognize these laws.     C.  
Purchase, Exchange, Transfer, and Redemption Orders. Process all orders for the
purchase, exchange, transfer, and redemption of shares of the Trust in
accordance with the Trust’s current prospectus and customary transfer agency
policies and procedures, including electronic transmissions which the Trust
acknowledges it has authorized, or in accordance with any instructions of the
Trust or its agents which the Transfer Agent reasonably believes to be
authorized.

  1.   Purchases. Upon the sale of any Shares of a Fund, the Trust shall
transmit, or cause to be transmitted, the following information to the Transfer
Agent via a mutually acceptable means of communication, specifying: (i) the name
of the Fund whose Shares were sold; (ii) the number of Shares sold, trade date,
and price; (iii) the amount of money to be delivered to the Custodian for the
sale of the Shares and specifically allocated to the Fund; and (iv) in the case
of a new account, a new account application or sufficient information to
establish an account.

  (a)   The Transfer Agent will, upon its receipt of a check or other payment it
identifies as an investment in Shares of a Fund and drawn or endorsed to the
Transfer Agent as agent for, or identified as being for the account of, a Fund,
promptly deposit the check or other payment to the appropriate account and make
such postings as are necessary to reflect the

B-1



--------------------------------------------------------------------------------



 



      investment. The Transfer Agent will notify the Trust, or its designee, and
the Custodian of all purchases and related account adjustments.

  (b)   Under procedures as the Trust and Transfer Agent establish, the Transfer
Agent shall issue to the purchaser or his authorized agent the Shares he is
entitled to receive, based on the appropriate net asset value of the Fund’s
Shares, determined in accordance with the Trust’s pricing procedures, as
approved by the Board of Trustees. In issuing Shares to a purchaser or his
authorized agent, the Transfer Agent shall be entitled to rely upon the latest
directions, if any, the Transfer Agent previously received from the purchaser or
his authorized agent concerning the delivery of the Shares.     (c)   The
Transfer Agent shall not be required to issue any Shares of the Trust when it
has received a Written Instruction from the Trust or written notification from
any appropriate Federal or state authority that the sale of the Shares of the
Fund in question has been suspended or discontinued, and the Transfer Agent
shall be entitled to rely upon the Written Instruction or written notification.
    (d)   Upon the issuance of any Shares of any Fund in accordance with the
foregoing provision of this Section, the Transfer Agent shall not be responsible
for the payment of any original issue or other taxes the Trust is required to
pay in connection with the issuance.     (e)   The Transfer Agent may establish
additional policies and practices governing the transfer or registration of
Shares as it may deem advisable and consistent with those transfer agents
generally adopt.

  2.   Exchanges, Transfers, and Redemptions. The Transfer Agent is authorized
to review and process transfers of Shares of each Fund, exchanges between Funds
on the records of the Funds the Transfer Agent maintains, exchanges between the
Trust and other funds as the Trust’s prospectus may permit, and redemptions of
Shares of a Fund. If Shares to be transferred, exchanged, or redeemed are
represented by outstanding certificates, the Transfer Agent will, upon surrender
to it of the certificates in proper form for transfer, and upon cancellation
thereof, in the case of exchanges and transfers, countersign and issue new
certificates for a like number of Shares and deliver the same or, in the case of
a redemption, cause redemption proceeds to be paid to the shareholder. If the
Shares to be exchanged, transferred, or redeemed are not represented by
outstanding certificates, the Transfer Agent will, upon receipt of an order
therefore by or on behalf of the registered holder thereof in proper form,
credit the same to the transferee on its books or process the redemption
request. If Shares are to be exchanged for shares of another fund, the Transfer
Agent will process the exchange in the same manner as a redemption of sale of
Shares, except that it may in its discretion waive requirements for information
and documentation.

  D.   Shareholder Communications. The Transfer Agent will transmit all
communications by the Trust to its shareholders promptly following the Trust’s
delivery to the Transfer Agent of the material to be transmitted by mail,
telephone, courier service, or electronically.     E.   Proxy Materials. In
connection with special meetings of Shareholders, the Transfer Agent will
prepare Shareholder lists, assist with the mailing or transmission of proxy
materials, process and tabulate returned proxy cards, report on proxies voted
prior to meetings, act as teller at meetings, and certify Shares voted at
meetings.     F.   Returned Checks. If any check or other order for the transfer
of money is returned unpaid for any reason, the Transfer Agent will take any
steps as it may, in its discretion, deem appropriate to

B-2



--------------------------------------------------------------------------------



 



      protect the Trust from financial loss or as the Trust or its designee may
instruct, and notify the Fund of the steps taken. If the Transfer Agent adheres
to standard procedures, as the Trust and Transfer Agent agree upon from time to
time, regarding purchases and redemptions of shares, the Transfer Agent shall
not be liable for any loss the Fund suffers as a result of returned or unpaid
purchase or redemption transactions. Legal or other expenses incurred to collect
amounts owed to a Fund as a consequence of returned or unpaid purchase or
redemption transaction shall be an expense of that Fund. A Fund may, at its
option, purchase insurance to reduce its potential losses from collection
activities.

  G.   Shareholder and Broker-Dealer Correspondence. The Transfer Agent will
investigate all Shareholder inquiries relating to Shareholder accounts and will
answer all correspondence from Shareholders, securities brokers, and others
relating to its duties hereunder and other correspondence as may from time to
time be mutually agreed upon between the Transfer Agent and the Trust.     H.  
Tax Reporting. The Transfer Agent shall file appropriate information returns
concerning the payment of dividends and capital gain distributions with the
proper Federal, State and local authorities as the Trust is required by law to
file and shall withhold any sums required to be withheld by applicable law.    
I.   Dividend Disbursing. The Transfer Agent will prepare and mail checks, place
wire transfers, or credit income and capital gain payments to shareholders. The
Trust will advise the Transfer Agent of the declaration of any dividend or
distribution and the record and payable date thereof at least five (5) days
prior to the record date. The Trust shall furnish to the Transfer Agent a
resolution of the Board of Trustees of the Trust certified by the Secretary:
(i) authorizing the declaration of dividends on a specified period basis and
authorizing the Transfer Agent to rely on Oral Instructions or a Certificate
specifying the date of the declaration of the dividend or distribution, the date
of payment thereof, the record date as of which Shareholders entitled to payment
shall be determined and the amount payable per share to Shareholders of record
as of that date and the total amount payable to the Transfer Agent of the Trust
on the payment date; or (ii) setting forth the date of the declaration of any
dividend or distribution by a Fund, the date of payment thereof, the record date
as of which Shareholders entitled to payment shall be determined, and the amount
payable per share to the Shareholders of record as of that date and the total
amount payable to the Transfer Agent on the payment date.         The Transfer
Agent will, on or before the payment date of any dividend or distribution,
notify the Trust’s Custodian of the estimated amount required to pay any portion
of the dividend or distribution payable in cash, and on or before the payment
date of the distribution, the Trust will instruct its Custodian to make
available to the Transfer Agent sufficient funds for the cash amount to be paid
out. If the Transfer Agent does not receive from the Custodian sufficient cash
to pay all shareholders of the Trust as of the record date, the Transfer Agent
shall, upon notifying the Trust, withhold payment to all Shareholders of record
as of the record date until it receives sufficient cash for this purpose.      
  If a shareholder is entitled to receive additional shares by virtue of any
distribution or dividend, appropriate credits will be made to each shareholder’s
account. The Transfer Agent will calculate, prepare, and mail checks to, or
(where appropriate) credit the dividend or distribution to the account of, Fund
Shareholders, and maintain and safeguard all underlying records. The Transfer
Agent will replace lost checks at its discretion and in conformity with regular
business practices. The Transfer Agent will maintain all records necessary to
reflect the crediting of dividends that are reinvested in Shares of the Trust,
including without limitation daily dividends. The Transfer

B-3



--------------------------------------------------------------------------------



 



      Agent shall not be liable for any improper payments made in accordance
with a resolution of the Board of Trustees of the Trust.

  J.   Escheatment. The Transfer Agent shall provide escheatment services
abandoned accounts and returned checks under applicable law and report such
actions to the Trust.     K.   Telephone Services. The Transfer Agent will
provide staff coverage, training, and supervision in connection with the Trust’s
telephone line for shareholder inquiries, and will respond to inquiries
concerning shareholder records, transactions the Transfer Agent processes,
procedures to effect the shareholder records, and inquiries of a general nature
relative to shareholder services.     L.   12b-1. The Transfer Agent will
calculate and process, or will cause to be processed, all 12b-1 payments in
accordance with each Fund’s current prospectus.     M.   Commission Payments.
The Transfer Agent will calculate and process all commission payments in
accordance with each Fund’s current prospectus.     N.   Requests for
Information. The Transfer Agent will provide all required information in a
timely fashion in support of regulatory filings.     O.   SAS 70. The Transfer
Agent will make available to the Trust any independent auditor reports in
compliance with SAS 70, if applicable.     P.   Regulatory Changes. The Transfer
Agent will assist with the analysis and implementation of any changes required
by regulatory bodies.     Q.   The Transfer Agent will:

  1.   Provide office facilities for the provision of the services contemplated
herein (which may be in the offices of the Transfer Agent or its corporate
affiliate);     2.   Provide or otherwise obtain personnel sufficient for
provision of the services contemplated herein;     3.   Furnish equipment and
other materials necessary or desirable for provision of the services
contemplated herein; and     4.   Keep records relating to the services provided
hereunder in the form and manner as the Transfer Agent may deem appropriate or
advisable. To the extent required by Section 31 of the 1940 Act and the rules
thereunder, the Transfer Agent agrees that all records it prepares or maintains
relating to the services provided hereunder are the property of the Funds and
will be preserved for the periods prescribed under Rule 31a-2 under the 1940
Act, maintained at the Funds’ expense, and made available in accordance with
Section 31 and the rules thereunder. The Transfer Agent will make available
during regular business hours all records and other data created and maintained
pursuant to this Agreement for reasonable audit and inspection by the Trust, or
any person the Trust retains. Upon reasonable notice by the Trust, the Transfer
Agent shall make available during regular business hours its facilities and
premises employed in connection with its performance of this Agreement for
reasonable visitation by the Trust or any person the Trust retains. The Transfer
Agent may, at its option at any time, and shall forthwith upon the Trust’s
demand, turn over to the Trust and cease to retain in the Transfer Agent’s
files, records and documents it created and maintained in

B-4



--------------------------------------------------------------------------------



 



      performance of its services or for its protection. At the end of the
six-year retention period, these records and documents either will be turned
over to the Trust, or destroyed in accordance with the Trust’s authorization.

  R.   The Transfer Agent shall furnish the Trust any state notice filing
reports, any periodic and special reports as the Trust may reasonably request,
and other information, including Shareholder lists and statistical information
concerning accounts, as the Trust and the Transfer Agent may agree upon.

B-5



--------------------------------------------------------------------------------



 



APPENDIX C
to the
Transfer Agency and Services Agreement
between
U.S. Global Accolade Funds (the “Trust”) and
United Shareholder Services, Inc. (the “Transfer Agent”)
Dated as of April 1, 2007
AML DELEGATION

1.   Delegation.

  1.1   Subject to the terms and conditions set forth in this Agreement, the
Trust hereby delegates to the Transfer Agent those aspects of the Trust’s
Anti-Money Laundering Program (the “AML Program”) that are required to implement
the International Money Laundering Abatement and Anti-Terrorist Financing Act Of
2001 Policies and Procedures and Customer Identification Program, as such
policies and procedures may be amended from time to time (the “Delegated
Duties”). The Delegated Duties may be further amended, from time to time, by
mutual agreement of the Trust and the Transfer Agent upon the execution by such
parties of a revised Appendix C bearing a later date than the date hereof.    
1.2   The Transfer Agent agrees to perform such Delegated Duties, with respect
to the Fund shareholders for which the Transfer Agent maintains the applicable
shareholder information, subject to and in accordance with the terms and
conditions of this Agreement.

2.   Consent to Examination. In connection with the performance by the Transfer
Agent of the Delegated Duties, the Transfer Agent understands and acknowledges
that the Trust remains responsible for assuring compliance with the USA PATRIOT
Act of 2001 (“USA PATRIOT Act”) and the laws implementing the USA PATRIOT Act
and that the records the Transfer Agent maintains for the Trust relating to the
AML Program may be subject, from time to time, to examination and/or inspection
by federal regulators in order that the regulators may evaluate such compliance.
The Transfer Agent hereby consents to such examination and/or inspection and
agrees to cooperate with such federal regulators in connection with their
review. For purposes of such examination and/or inspection, the Transfer Agent
will use its best efforts to make available, during normal business hours and on
reasonable notice, all required records and information for review by such
regulators.   3.   Limitation on Delegation. The Trust acknowledges and agrees
that in accepting the delegation hereunder, the Transfer Agent is agreeing to
perform only the Delegated Duties, as may be amended from time to time, and is
not undertaking and shall not be responsible for any other aspect of the AML
Program or for the overall compliance by the Trust with the USA PATRIOT Act or
for any other matters that have not been delegated hereunder. Additionally, the
parties acknowledge and agree that the Transfer Agent shall only be responsible
for performing the Delegated Duties with respect to the accounts for which the
Transfer Agent maintains the applicable shareholder information.   4.   AML
Reporting to the Trust

C-1



--------------------------------------------------------------------------------



 



  4.1   On a quarterly basis, the Transfer Agent shall provide a report to the
Trust on its performance of the AML Delegated Duties, among other compliance
items, which report shall include information regarding the number of:
(i) potential incidents involving cash and cash equivalents or unusual or
suspicious activity, (ii) any required reports or forms that have been filed on
behalf of the Fund, (iii) outstanding customer verification items, (iv)
potential and confirmed matches against the known offender and OFAC databases
and (v) potential and confirmed matches in connection with FinCen requests.
Notwithstanding anything in this Section 4.1(a) to the contrary, the Transfer
Agent reserves the right to amend and update the form of its AML reporting from
time to time to comply with new or amended requirements of applicable law.    
4.2   At least annually, the Transfer Agent, in conjunction with the internal
auditor of U.S. Global Investors, Inc., will arrange for an audit of the AML
services it provides to its clients on an organization-wide basis, as required
by applicable regulation. The Transfer Agent will provide the Board of Trustees
with the results of the audit and testing, including any material deficiencies
or weaknesses identified and any remedial steps that will be taken or have been
taken by the Transfer Agent to address such material deficiencies or weaknesses.
    4.3   On a periodic basis, but no less frequently than annually, the
Transfer Agent will provide the Trust with a written certification that, among
other things, it has implemented its AML Program and has performed the Delegated
Duties.

C-2



--------------------------------------------------------------------------------



 



APPENDIX D
to the
Transfer Agency and Services Agreement
between
U.S. Global Accolade Funds (the “Trust”) and
United Shareholder Services, Inc. (the “Transfer Agent”)
Dated as of April 1, 2007
Funds of the Trust
Eastern European Fund
Global Emerging Markets Fund
Holmes Growth Fund
MegaTrends Fund

D-1